156 S.E.2d 684 (1967)
271 N.C. 465
Edmund HUFFMAN
v.
Ella HUFFMAN.
No. 199.
Supreme Court of North Carolina.
September 27, 1967.
Donald P. Brock, Trenton, Jones Reed & Griffin, Kinston, for plaintiff appellant.
Whitaker, Jeffress & Morris, by A. H. Jeffress, Kinston, for defendant appellee.
*685 PER CURIAM:
The judgment of nonsuit was proper and must be sustained. If it be conceded the defendant was negligent in the manner in which she operated the Ford sedan, nevertheless, the plaintiff's evidence shows his contributory negligence as a matter of law. He voluntarily sat on the fender, astride the radiator, of a moving automobile, with one foot on the bumper and the other under the elevated hood. He rode in that position 150 to 200 yards before the engine ignited, and 200 to 300 yards before he fell off and was injured. A clear case of contributory negligence is disclosed by the plaintiff's own evidence.
Affirmed.